     Case 2:19-cv-07926-PA-SK Document 22 Filed 11/05/20 Page 1 of 1 Page ID #:81

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES - GENERAL

 Case No.       2:19-cv-07926-PA (SK)                                    Date   November 5, 2020
 Title          Daniel J. Lollis v. County of Los Angeles et al.



 Present: The Honorable             Steve Kim, U.S. Magistrate Judge
                   Erica Valencia                                            n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                   Attorneys Present for Defendant:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE

       In February 2020, the Court permitted Plaintiff to serve his summons and first amended
complaint on Defendant Jacob L. Jones. (ECF 13 at 1-2). Plaintiff did not do so, however, by
the deadline to complete service in May 2020. (Id. at 2). So, in June 2020, the Court ordered
Plaintiff to show cause why this action should not be dismissed for failure to prosecute. (ECF
15). He responded by requesting that the U.S. Marshal serve the summons and complaint for
him given his IFP status. (ECF 16). The Court granted that request and extended the service
deadline to October 7, 2020. (ECF 17 at 4; ECF 18).

       Meanwhile, in July 2020, the U.S. Marshal tried to serve process on Defendant Jones at
the Los Angeles County Sheriff’s Department but discovered that he no longer works there.
(ECF 21). The U.S. Marshal thus informed the Court and Plaintiff of this unsuccessful service
attempt. (Id.). Yet as of this order, the October 2020 service deadline has passed with no
apparent action by Plaintiff to carry out service of process. Even if Plaintiff has IFP status with
the attendant right to request the assistance of the U.S. Marshal in effectuating service of
process, it is Plaintiff alone who bears the ultimate legal responsibility to ensure proper and
timely service. See, e.g., McDermid v. Villanueva, 2020 WL 1979271, at *8 n. 18 (C.D. Cal.
Mar. 13, 2020) (dismissal of pro se action proper when plaintiff with IFP status provided no
more information to U.S. Marshal after learning that defendant no longer worked for federal
Bureau of Prisons).

        Plaintiff is thus ORDERED TO SHOW CAUSE on or before December 7, 2020,
why this action should not be dismissed for failure to prosecute based on lack of service. See
Fed. R. Civ. P. 4(m). He may discharge this order by filing proof of proper service on
Defendant Jones. If Plaintiff no longer wishes to pursue this action, however, he may
voluntarily dismiss the action without prejudice using the attached Form CV-09. See Fed. R.
Civ. P. 41(a). Failure to file timely proof of proper service, a notice of voluntary dismissal, or
other timely response to this order will lead to this action being dismissed for lack of
prosecution. See Fed. R. Civ. P. 41(b); L.R. 41-1.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
